MEMORANDUM ****
Francisco Gomez-Guevara and Alvaro Quintana-Ramirez challenge the sufficiency of the evidence underlying their convictions for violating 21 U.S.C. §§ 841 and 846 following a jury trial. Because they failed to preserve their sufficiency of the evidence claims, we can reverse their convictions “only upon plain error or to prevent manifest injustice.” United States v. Delgado, 357 F.3d 1061, 1068 (9th Cir.2004). We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm the defendants’ convictions.
There was sufficient evidence from which a rational jury could have concluded that both Gomez and Quintana were guilty of the charged offenses. The government introduced the following evidence against Gomez: (1) drug enforcement agents testified that Gomez admitted in a post-arrest interview that he sold methamphetamine; (2) co-defendant Maria Vidriezca-Guzman testified that she fronted methamphetamine to Gomez because she knew he was a seller; and (3) Gomez discussed selling methamphetamine in recorded phone conversations with co-defendants. Viewing this evidence in the light most favorable to the government, a rational jury could have found beyond a reasonable doubt that Gomez conspired to distribute as well as distributed and possessed with intent to distribute methamphetamine. See Delgado, 357 F.3d at 1068.
The government introduced the following evidence against Quintana: (1) Quintana owned the house where most of the methamphetamine and marijuana were kept; (2) Quintana owned a car driven to drug deals; (3) Quintana engaged in counter-surveillance at a drug deal; and (4) Vidriezca testified that Quintana assisted in distributing marijuana and methamphetamine and collecting money. Viewing this evidence in the light most favorable to the government, a rational jury could have found beyond a reasonable doubt that *468Quintana conspired to distribute marijuana and distributed methamphetamine. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.